Dear Mr. Ciaccio:
This office is in receipt of your request for an additional Attorney General's opinion on behalf of the Board of Commissioners of the Lakeview Crime Prevention District regarding increased security services. The District resolution which accompanies your request notes that Opinion No. 98-12 of this office determined that the District could contract with the City of New Orleans for increased security services without the necessity of entering into a public bid procedure.
Specifically, the District asks:
      "[W]hether or not the Board [of Commissioners of the Lakeview Crime Prevention District] may contract with any other public agency or public entity for increased security services without the necessity of entering into a public bid procedure."
Opinion No. 98-12 pertinently provides:
      "As a political subdivision of the state, the Lakeview Crime Prevention District is subject to the Public Bid Law, LSA-R.S. 38:2211, et seq. However, neither the Public Bid Law nor any other provision of state law requires that the procurement of services by a political subdivision, such as patrol and security services, be contracted pursuant to a public bid procedure."
It is the opinion of this office that the District can obtain patrol and increased security services from any public agency or entity, or from any other source without the necessity of entering into a public bid procedure.
We trust the foregoing to be of assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv Enclosures